Appeal by the defendant from a judgment of the Supreme Court, Queens County (Baker, J.), dated April 23, 1984, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
*806Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People and bearing in mind that issues concerning credibility and the weight of the evidence are to be determined by the trier of the facts, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
Any asserted errors in the prosecutor’s summation are unpreserved for our review (CPL 470.05 [2]; see, People v Medina 53 NY2d 951). Moreover, we note that this was a nonjury trial and under such circumstances the court “is presumed, absent a showing of prejudice, to have considered only the competent evidence adduced at trial in reaching the verdict” (People v Reyes, 116 AD2d 602, 603; People v Murdocca, 120 AD2d 682).
We have considered the contention raised in the defendant’s pro se brief and find it to be without merit. Brown, J. P., Weinstein, Rubin and Spatt, JJ., concur.